Exhibit 10.1
 
 
SPRING CREEK HEALTHCARE SYSTEMS, INC.


2011 EMPLOYEE, DIRECTOR AND CONSULTANT INCENTIVE PLAN


1. Definitions.  Unless otherwise specified or unless the context otherwise
requires, the following terms, as used in this Incentive Plan, have the
following meanings:


Administrator means the Board of Directors, unless it has delegated power to act
on its behalf to a Committee, in which case the Administrator means the
Committee.


Affiliate means a corporation which, for purposes of Section 424 of the Code, is
a parent or subsidiary of the Company, direct or indirect.


Agreement means an agreement between the Company and a Participant delivered
pursuant to the Plan in a form as the Administrator shall approve.


Board of Directors means the Board of Directors of the Company.


Cash Award shall mean an award of cash granted pursuant to the Plan.


Cause or For Cause mean and shall include (and are not limited to) dishonesty
with respect to the employer, insubordination, substantial malfeasance or
non-feasance of duty, unauthorized disclosure of confidential information,
breach by the Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or similar agreement between the
Participant and the Company, and conduct substantially prejudicial to the
business of the Company or any Affiliate.  The determination of the
Administrator as to the existence of “Cause” will be conclusive on the
Participant and the Company.  “Cause” is not limited to events which have
occurred prior to a Participant’s Termination, nor is it necessary that the
Administrator’s finding of “Cause” occur prior to Termination.  If the
Administrator determines, subsequent to a Participant’s Termination, that either
prior or subsequent to the Participant’s Termination the Participant engaged in
conduct which would constitute “Cause,” then the Company’s right to repurchase
all of such Participant’s Shares shall apply.  Any definition in an agreement
between the Participant and the Company or an Affiliate, which contains a
conflicting definition of “Cause” for Termination and which is in effect at the
time of such Termination, shall supersede the definition in this Plan with
respect to that Participant.


Committee means the committee of the Board of Directors to which the Board of
Directors has delegated power to act under or pursuant to the provisions of the
Plan.


Common Stock means shares of the Company’s common stock, $0.001 par value per
share.


Company means Spring Creek Healthcare Systems, Inc., a Nevada corporation.
 
 
 
1

--------------------------------------------------------------------------------

 
 

 
Disability or Disabled means permanent and total disability as defined in
Section 22(e)(3) of the Code.  Any definition in an agreement between the
Participant and the Company or an Affiliate, which contains a conflicting
definition of “Disability” or “Disabled” and which is in effect at the time of
such Disability, shall supersede the definition in this Plan with respect to
that Participant.


Employee means any employee of the Company or of an Affiliate (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of an Affiliate), designated by the Administrator to be eligible
to be granted one or more Cash Awards or Stock Rights under the Plan.


Fair Market Value of a Share of Common Stock means:


i.  
If the Common Stock is listed on a national securities exchange or traded in the
over-the-counter market and sales prices are regularly reported for the Common
Stock, the closing or last price of the Common Stock on the Composite Tape or
other comparable reporting system for the trading day immediately preceding the
applicable date;



ii.  
If the Common Stock is not traded on a national securities exchange but is
traded on the over-the-counter market, if sales prices are not regularly
reported for the Common Stock for the trading day referred to in clause (i), and
if bid and asked prices for the Common Stock are regularly reported, the mean
between the bid and the asked price for the Common Stock at the close of trading
in the over-the-counter market for the trading day on which Common Stock was
traded immediately preceding the applicable date; and



iii.  
If the Common Stock is neither listed on a national securities exchange nor
traded in the over-the-counter market, such value as the Administrator, in good
faith, shall determine.



ISO means an option meant to qualify as an incentive stock option under Section
422 of the Code.


Non-Qualified Option means an option which is not intended to qualify as an ISO.


Option means an ISO or Non-Qualified Option granted under the Plan.


Participant means an Employee, director or consultant of the Company or an
Affiliate to whom one or more Cash Awards and/or Stock Rights are granted under
the Plan.  As used herein, “Participant” shall included “Participant’s
Survivors” where the context requires.


Performance Goal means the goal or goals, if any, established by the
Administrator based on one or more of the following business criteria that are
to be achieved during a Performance Cycle determined by the
Administrator:  Earnings per share, operating income, net income, cash flow,
gross profit, return on investment, gross margin, working capital, earnings
before interest and tax (EBIT), earnings before interest, tax, depreciation and
amortization (EBITDA), return on equity, return on assets, return on capital
revenue growth, total shareholder return, economic value added, customer
satisfaction, technology leadership, number of new patents, employee retention,
market share, market segment share, product release schedules, new product
innovation, product cost reduction through advanced technology, brand
recognition/acceptance and product ship targets.  Performance Goals may be based
(as the Administrator deems appropriate) on (a) Company-wide performance, (b)
performance of a subsidiary, division, region, department, function, plant,
facility or other operational unit of the Company, (c) individual performance
(if applicable), or (d) any combination of the foregoing.  Performance Goals may
be set in any manner determined by the Administrator, including looking to
achievement on an absolute basis or on a relative basis to prior periods or in
relation to peer group, indexes or other external measure of the selected
criteria.  When the Administrator sets Performance Goals that are intended for
“performance-based compensation” within the meaning Section 162(m) of the Code,
the Administrator shall establish the general objective rules that the
Administrator will use to determine the extent, if any, that such Performance
Goals have been met.  In establishing the objective rules, the Administrator may
take into account any extraordinary or one-time or other non-recurring items of
income or expense or gain or loss or any events, transactions or other
circumstances that the Administrator deems relevant in light of the nature of
the Performance Goals set for the Participant or the assumptions made by the
Administrator regarding such goals.
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
Performance Cycle means the period selected by the Administrator during which
performance is measured for the purpose of determining the extent to which a
Performance Goal has been achieved.


Plan means this Spring Creek Healthcare Systems, Inc. 2011 Employee, Director
and Consultant Incentive Plan.


Shares means shares of the Common Stock as which Stock Rights have been or may
be granted under the Plan or any shares of capital stock into which the Shares
are changed.  The Shares issued under the Plan may be authorized and unissued
shares or shares held by the Company in its treasury, or both.


Stock Appreciation Rights means the right to receive an amount equal to the
excess of the Fair Market Value of a share of Common Stock (as determined on the
date of exercise) over the purchase price of a share of Common Stock on the date
a stock appreciation right is granted.


Stock-Based Award means a grant by the Company under the Plan of an equity award
or equity based award which is not an Option or Stock Grant.


Stock Grant means a grant by the Company of Shares under the Plan.


Stock Right means a right to Shares or the value of Shares of the Company
granted pursuant to the Plan -- an ISO, a Non-Qualified Option, a Stock Grant or
a Stock-Based Award.


Survivor means a deceased Participant’s legal representatives and/or any person
or persons who acquired the Participant’s rights to a Cash Award or Stock Right
by will or the laws of descent and distribution.


Termination means the termination for any reason of a Participant’s employment,
position on the Board of Directors, or position as a consultant, as the case may
be, with the Company or any Affiliate (including death and Disability).


2. Purposes Of The Plan. The purposes of the Plan are to provide to employees
and directors of, and consultants to, the Company or an Affiliate (which may
currently exist or be formed or acquired in the future), an opportunity for
investment in the Company’s Shares, in order to attract such people, to induce
them to work for the benefit of the Company or of an Affiliate and to provide
additional incentive for them to promote the success of the Company or an
Affiliate.  The Plan provides for the granting of ISOs, Non-Qualified Options,
Stock Grants, Stock-Based Awards and Cash Awards


3. Effective Date And Termination Of The Plan.  The effective date of the Plan
is May 4, 2011, the date on which the Plan was originally adopted by the Board
of Directors of the Company.  The Plan shall terminate on, and no option shall
be granted hereunder, after May 4, 2021; provided, however, that the Board of
Directors may at any time prior to that date terminate the Plan; and provided
further that any option granted hereunder prior to the termination of the Plan
shall remain exercisable in accordance with its terms as then in effect.


4. Administration Of The Plan.  The Administrator of the Plan will be the Board
of Directors of the Company, except to the extent the Board of Directors
delegates its authority to the Committee, in which case the Committee shall be
the Administrator. To the extent permissible under the Company’s Certificate of
Incorporation, By-laws and applicable law, the Board of Directors or the
Committee may allocate all or any portion of its responsibilities and powers to
any other person selected by it.  Any such allocation or delegation may be
revoked by the Board of Directors or the Committee at any time.  The acts of a
majority of the members present at any duly called meeting of the Board of
Directors at which a quorum is present, or acts approved in writing by a
majority of the entire Board, shall be the acts of the Board of Directors for
purposes of the Plan.  Subject to the provisions of the Plan, the Administrator
is authorized to:  (i) interpret the provisions of the Plan and all Stock Rights
and Cash Awards and make all rules and determinations which it deems necessary
or advisable for the administration of the Plan; (ii) determine which Employees,
directors and consultants shall be granted Stock Rights and Cash Awards; (iii)
determine the number of Shares for which a Stock Right or Stock Rights shall be
granted, provided, however, that in no event shall Stock Rights with respect to
more than 1,000,000 Shares be granted to any Participant in any fiscal year;
(iv) determine the amount of any Cash Award, provided, however the maximum
payment which may become payable to a Participant with respect to a Cash Award
in any calendar year is $2,000,000; (v) specify the terms and conditions upon
which Stock Rights and Cash Awards may be granted; and (vi) adopt any sub-plans
applicable to residents of any specified jurisdiction as it deems necessary or
appropriate in order to comply with or take advantage of any tax or other laws
applicable to the Company or to Plan Participants or to otherwise facilitate the
administration of the Plan, which sub-plans may include additional restrictions
or conditions applicable to Cash Awards, Stock Rights or Shares issuable
pursuant to a Stock Right, provided, however, that all such interpretations,
rules, determinations, terms and conditions shall be made and prescribed in the
context of not causing any adverse tax consequences under Section 409A of the
Code and preserving the tax status under Section 422 of the Code of those
Options which are designated as ISOs.  Subject to the foregoing, the
interpretation and construction by the Administrator of any provisions of the
Plan or of any Cash Award or Stock Right granted under it shall be final, unless
otherwise determined by the Board of Directors, if the Administrator is the
Committee.  In addition, if the Administrator is the Committee, the Board of
Directors may take any action under the Plan that would otherwise be the
responsibility of the Committee.
 
 
 
3

--------------------------------------------------------------------------------

 

 
5. Number Of Shares Subject To Plan.


a. The Board of Directors, prior to the time Options under the Plan become
exercisable, shall reserve for the purposes of the Plan a total of Six Million
(6,000,000) Shares, which Shares may be either authorized and unissued Shares,
or previously issued Shares held in the treasury of the Company, or
both.  Shares as to which an Option granted under the Plan shall remain
unexercised at the expiration or termination thereof, and Shares subject to
Options which are canceled, may be the subject of the grant of further Options.
Shares reserved pursuant to this paragraph may be adjusted to reflect changes in
the Company’s capital structure as discussed in Paragraph 22 hereof.


b. The grant of any Stock Right other than an Option or a Stock Appreciation
Right shall for purposes of Paragraph 5(a), reduce the number of Shares
available for issuance under this Plan by One Share for each such Share actually
subject to the Stock Right and shall be deemed for purposes of this Paragraph 5,
as a Stock Right of One Share for each such Share actually subject to the Stock
Right.  The grant of an Option or a Stock Appreciation Right shall be deemed for
purposes of this Paragraph 5, as a Stock Right for one Share for each such Share
actually subject to the Stock Right.  Notwithstanding the foregoing, Stock
Appreciation Rights to be settled in shares of Common Stock shall be counted in
full against the number of Shares available for issuance under the Plan,
regardless of the number of exercise gain shares issued upon the settlement of
the Stock Appreciation Right.


c. If an Option ceases to be “outstanding”, in whole or in part (other than by
exercise), or if the Company shall reacquire (at no more than its original
issuance price) any Shares issued pursuant to a Stock Grant or Stock Based
Award, or if any Stock Right expires or is forfeited, cancelled, or otherwise
terminated or results in any Shares not being issued, the unissued Shares which
were subject to such Stock Right shall again be available for issuance from time
to time pursuant to this Plan and in accordance with the provision of Paragraph
5(b) above.  Notwithstanding the foregoing, if a Stock Right is exercised, in
whole or in part, by tender of Shares or if the Company’s tax withholding
obligation is satisfied by withholding Shares, the number of Shares deemed to
have been issued under the Plan for purposes of the limitation set forth in
Paragraph 5(a) above shall be the number of Shares that were subject to the
Stock Right or portion thereof, and not the net number of Shares actually issued
and any Stock Appreciation Right to be settled in shares of Common Stock shall
be counted in full against the number of Shares available for issuance under the
Plan, regardless of the number of exercise gain shares issued upon the
settlement of the Stock Appreciation Right.


6. Eligibility For Participation.  The Administrator will, in its sole
discretion, name the Participants in the Plan, provided, however, that each
Participant must be an Employee, director or consultant of the Company or of an
Affiliate at the time a Stock Right or Cash Award is granted.  Notwithstanding
the foregoing, the Administrator may authorize the grant of a Stock Right or
Cash Award to a person not then an Employee, director or consultant of the
Company or of an Affiliate; provided, however, that the actual grant of such
Stock Right or Cash Award shall be conditioned upon such person becoming
eligible to become a Participant at or prior to the time of the execution of the
Agreement evidencing such Stock Right or Cash Award.


ISOs may be granted only to Employees.  Non-Qualified Options, Stock Grants,
Stock-Based Awards and Cash Awards may be granted to any Employee, director or
consultant of the Company or an Affiliate.  The granting of any Stock Right or
Cash Award to any individual shall neither entitle that individual to, nor
disqualify him or her from, participation in any other grant of any Stock Right
or Cash Award.


7. Eligibility For A Grant Of Options.


Subject to the provisions of the Plan, the Administrator shall (i) authorize the
granting of Options (ISOs, Non-Qualified Options or a combination of ISOs and
Non-Qualified Options); (ii) determine and designate from time to time the
Participants in the Plan (those employees (from the group consisting of all
employees of the Company or its Affiliates), directors and consultants to whom
Options are to be granted) and the number of Shares to be optioned to each
Participant; (iii) determine the number of Shares subject to each Option; and
(iv) determine the time or times when and the manner in which each Option shall
be exercisable and the duration of the exercise period.  In determining the
eligibility of an individual to receive an Option, as well as in determining the
number of Shares to be optioned to any individual, the Administrator shall
consider the position and responsibilities of the employee, director or
consultant (as the case may be), the nature and value to the Company or its
Affiliate of his services and accomplishments, his present and potential
contribution to the success of the Company or Affiliate, and such other factors
as the Administrator may deem relevant.


To be eligible to receive an ISO an individual must be an employee of the
Company or Affiliate.  A Director shall abstain from voting on the grant of any
options to himself, his spouse, his children, grandchildren and parents.  The
grant of each Option shall be confirmed by an Agreement (in the form prescribed
by the Board of Directors) which shall be executed by the Company and the
Participant as promptly as practicable after such grant.  More than one Option
may be granted to an individual.
 
 
 
 
4

--------------------------------------------------------------------------------

 

 
ISOs shall be those Options which satisfy the requirements of Section 422 of the
Internal Revenue Code of 1986, as amended and which the Board of Directors has
specifically identified as ISOs in the Agreement executed by the Company and the
Participant.  In the case of ISOs, the aggregate fair market value, determined
at the time ISOs are granted, of the Shares with respect to which the ISOs are
exercisable for the first time by such individual during any calendar year
(under all such plans the Company may adopt) shall not exceed one hundred
thousand dollars ($100,000.00).  In the event that an ISO granted pursuant to
the terms of this Plan is granted to a Participant who, prior to the grant,
holds more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or its Affiliate (“10% Shareholder”), the option
price under such grant shall be at least one hundred ten percent (110%) of the
Fair Market Value, and such Option, by its terms, shall not be exercisable more
than five (5) years from the date of grant.


Nothing in the Plan or in any Option granted pursuant to the Plan shall confer
on any Participant any right to continue in the employ of the Company or any
parent or subsidiary or interfere in any way with the right of the Company to
terminate his employment at any time.


8. Terms And Conditions Of Options.  Each Option shall be set forth in writing
in an Option Agreement, duly executed by the Company and, to the extent required
by law or requested by the Company, by the Participant.  The Administrator may
provide that Options be granted subject to such terms and conditions, consistent
with the terms and conditions specifically required under this Plan, as the
Administrator may deem appropriate, including without limitation, subsequent
approval by the shareholders of the Company of this Plan or any amendments
thereto.  The Option Agreements shall be subject to at least the following terms
and conditions:
 
 
A. Non-Qualified Options:  Each Option intended to be a Non-Qualified Option
shall be subject to the terms and conditions which the Administrator determines
to be appropriate and in the best interests of the Company, subject to the
following minimum standards for any such Non-Qualified Option:


a.  
Option Price:  Each Option Agreement shall state the option price (per share) of
the Shares covered by each Option, which option price shall be determined by the
Administrator but shall not be less than the Fair Market Value per share of
Common Stock;



b.  
Number of Shares:  Each Option Agreement shall state the number of Shares to
which it pertains;



c.  
Option Periods:  Each Option Agreement shall state the date or dates on which it
first is exercisable and the date after which it may no longer be exercised, and
may provide that the Option rights accrue or become exercisable in installments
over a period of months or years, or upon the occurrence of certain conditions
or the attainment of stated goals or events; and



d.  
Option Conditions:  Exercise of any Option may be conditioned upon the
Participant’s execution of a Share purchase agreement in form satisfactory to
the Administrator providing for certain protections for the Company and its
other shareholders, including requirements that:



i.  
The Participant’s or the Participant’s Survivors’ right to sell or transfer the
Shares may be restricted; and

ii.  
The Participant’s or the Participant’s Survivors may be required to execute
letters of investment intent and must also acknowledge that the Shares will bear
legends noting any applicable restrictions.



e.  
Each Non-Qualified Option shall terminate not more than five years from the date
of the grant or at such earlier time as the Option Agreement may provide.



B. ISOs: Each Option intended to be an ISO shall be issued only to an Employee
and be subject to the following terms and conditions, with such additional
restrictions or changes as the Administrator determines are appropriate but not
in conflict with Section 422 of the Code and relevant regulations and rulings of
the Internal Revenue Service:
 
 
 
 
5

--------------------------------------------------------------------------------

 

 
a.  
Minimum Standards:  The ISO shall meet the minimum standards required of
Non-Qualified Options, as described in Paragraph 8(A) above, except clause (a)
thereunder.



b.  
Option Price:  Immediately before the ISO is granted, if the Participant owns,
directly or by reason of the applicable attribution rules in Section 424(d) of
the Code:



i.  
10% or less of the total combined voting power of all classes of stock of the
Company or an Affiliate, the Option price per share of the Shares covered by
each ISO shall not be less than 100% of the Fair Market Value per share of the
Shares on the date of the grant of the Option; or

ii.  
More than 10% of the total combined voting power of all classes of stock of the
Company or an Affiliate, the Option price per share of the Shares covered by
each ISO shall not be less than 110% of the said Fair Market Value on the date
of grant.



c.  
Term of Option:  For participants who own:



i.  
10% or less of the total combined voting power of all classes of stock of the
Company or an Affiliate, each ISO shall terminate not more than five years from
the date of the grant or at such earlier time as the Option Agreement may
provide.

ii.  
More than 10% of the total combined voting power of all classes of stock of the
Company or an Affiliate, each ISO shall terminate not more than five years from
the date of the grant or at such earlier time as the Option Agreement may
provide.



d.  
Limitation on Yearly Exercise:  The Option Agreements shall restrict the amount
of ISOs which may become exercisable in any calendar year (under this or any
other ISO plan of the Company or an Affiliate) so that the aggregate Fair Market
Value (determined at the time each ISO is granted) of the stock with respect to
which ISOs are exercisable for the first time by the Participant in any calendar
year that does not exceed $100,000.



9. Terms And Conditions Of Stock Grants.  Each offer of a Stock Grant to a
Participant shall state the date prior to which the Stock Grant must be accepted
by the Participant, and the principal terms of each Stock Grant shall be set
forth in an Agreement, duly executed by the Company and, to the extent required
by law or requested by the Company, the Participant.  The Agreement shall be in
a form approved by the Administrator and shall contain terms and conditions
which the Administrator determines to be appropriate and in the best interests
of the Company, subject to the following minimum standards.


a.  
Each Agreement shall state the purchase price (per share), if any, of the Shares
covered by each Stock Grant, which purchase price shall be determined by the
Administrator but shall not be less than the minimum consideration required by
the Nevada General Corporation Law on the date of the grant of the Stock Grant;



b.  
Each Agreement shall state the number of Shares to which the Stock Grant
pertains; and



c.  
Each Agreement shall include the terms of any right of the Company to restrict
or reacquire the Shares subject to the Stock Grant, including the time and
events upon which such reacquisition rights shall accrue.



10. Terms And Conditions Of Other Stock-Based Awards.  The Board shall have the
right to grant other Stock-Based Awards based upon the Common Stock having such
terms and conditions as the Board may determine, including, without limitation,
the grant of Shares based upon certain conditions including, but limited to, the
grant of securities convertible into Shares and the grant of Stock Appreciation
Rights, phantom stock awards or stock units.  The principal terms of each
Stock-Based Award shall be set forth in an Agreement, duly executed by the
Company and, to the extent required by law or requested by the Company, by the
Participant.  The Agreement shall be in a form approved by the Board and shall
contain terms and conditions which the Board determines to be appropriate and in
the best interests of the Company.  Notwithstanding the foregoing, each Stock
Appreciation Right shall (i) have a purchase price which shall not be less than
the Fair Market Value per Share of Common Stock and (ii) terminate not more than
five years from the date of the grant or at such earlier time as the Agreement
therefor may provide.


The Company intends that the Plan and any Stock-Based Awards granted hereunder
be exempt from the application of Section 409A of the Code or meet the
requirements of paragraphs (2), (3) and (4) of subsection (a) of Section 409A of
the Code (and any successor provisions of the Code) and the regulations and
other guidance issued thereunder (the “Requirements”), to the extent applicable,
and be operated in accordance with such Requirements so that any compensation
deferred under any Stock-Based Award (and applicable investment earnings shall
not be include in income under Section 409A.  Any ambiguities in the Plan shall
be construed to affect the intent as described in this Paragraph 10.
 
 
 
 
6

--------------------------------------------------------------------------------

 

 
11. Terms And Conditions Of Cash Awards.


The Administrator is authorized, subject to limitations under applicable law, to
grant to any Participant a Cash Award, including as a short-term incentive bonus
award, whether awarded separately or as a supplement to any Stock Right.  The
Administrator shall determine the terms and conditions of such Cash Awards.  The
Administrator acting in its absolute discretion may make Cash Awards subject to
one or more Performance Goals that the Administrator deems appropriate for
Participants generally or for a Participant in particular, and shall establish
the Performance Cycle for satisfying the same.  If the Cash Award is a
short-term incentive bonus that is intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the right to receive such Cash
Award shall be conditional upon the achievement of objective Performance Goals
that have been established by the Administrator in writing not later than the
earlier of (i) 90 days after the beginning of a Performance Cycle and (ii) the
date by which no more than 25% of a Performance Cycle has elapsed.


The Administrator shall certify in writing the extent, if any, to which the
Performance Goals for a Performance Cycle of a short-term incentive bonus that
is intended to qualify as “performance-based compensation” under Section 162(m)
of the Code have been met and shall determine the Cash Award payable to a
Participant based on the extent to which he or she met his or her Performance
Goals.  If the Administrator certifies that a Cash Award is payable to a
Participant for any Performance Cycle, such Cash Award shall be paid as soon as
practical after such certification has been made, but in no event later than 2 ½
months after the end of the calendar year in which the Performance Cycle
ends.  However, to the extent permitted by applicable law, no Participant shall
have a nonforfeitable right to the payment of a bonus for any Performance Cycle
if his or her employment with the Company has terminated for any reason
whatsoever (other than death, Disability or retirement) before the date the
bonus actually is paid.  It is intended that a Cash Award be exempt from the
application of Section 409A of the Code as a “short-term deferral.”


12. Exercise Of Options And Issue Of Shares.


An Option (or any part or installment thereof) shall be exercised by giving
written notice to the Company or its designee, together with provision for
payment of the full purchase price in accordance with this Paragraph for the
Shares as to which the Option is being exercised, and upon compliance with any
other condition(s) set forth in the Agreement.  Such notice shall be signed by
the person exercising the Option, shall sate the number of Shares with respect
to which the Option is being exercised and shall contain any representation
required by the Plan or the Agreement.  Payment of the purchase price of the
Shares as which such Option is being exercised shall be made (a) in United
States dollars in cash or by certified check, bank draft or postal or express
money order, or (b) at the discretion of the Administrator, through delivery of
shares of Common Stock having a Fair Market Value equal as of the date of the
exercise to the cash exercise price of the Option, or (c) at the discretion of
the Administrator, by having the Company retain from the shares otherwise
issuable upon exercise of the Option, a number of shares having a Fair Market
Value equal as of the date of exercise to the exercise price of the Option, or
(d) at the discretion of the Administrator, in accordance with a cashless
exercise program established with a securities brokerage firm, and approved by
the Administrator, or (e) at the discretion of the Administrator, by any
combination of (a), (b), (c), and (d) above, or (f) at the discretion of the
Administrator, payment of such other lawful consideration as the Board may
determine.  Notwithstanding the foregoing, the Administrator shall accept only
such payment on exercise of an ISO as is permitted by Section 422 of the Code.


The Company shall then reasonably promptly deliver the Shares as to which such
Option was exercised to the Participant (or to the Participant’s Survivors, as
the case may be).  In determining what constitutes “reasonably promptly,” it is
expressly understood that the issuance and delivery of the Shares may be delayed
by the Company in order to comply with any law or regulation (including, without
limitation, state securities or “blue sky” laws) which requires the Company to
take any action with respect to the Shares prior to their issuance.  The Shares
shall, upon delivery, be fully paid, non-assessable Shares.


The Administrator shall have the right to accelerate the date of exercise of any
installment of any Option; provided that the Administrator shall not accelerate
the exercise date of any installment of any Option granted to an Employee as an
ISO (and not previously converted into a Non-Qualified Option pursuant to
Paragraph 25) without the prior approval of the Employee if such acceleration
would violate the annual vesting limitation contained in Section 422(d) of the
Code, as described in Paragraph 8(B)(d).


The Administrator may, in its discretion, amend any term or condition of an
outstanding Option provided (i) such term or condition as amended is permitted
by the Plan, (ii) any such amendment shall be made only with the consent of the
Participant to whom the Option was granted, or in the event of the death of the
Participant, the Participant’s Survivors, if the amendment is adverse to the
Participant, and (iii) any such amendment of any Option shall be made only after
the Administrator determines whether such amendment would constitute a
“modification” of any Option which is an ISO (as that term is defined in Section
424(h) of the Code) or would cause any adverse tax consequences for the holder
of such Option including, but not limited to, pursuant to Section 409A of the
Code.


13. Listing and Registration of Shares.  If at any time the Board of Directors
of the Company shall determine, in its discretion, that the listing,
registration, or qualification of any of the Shares subject to Options under the
Plan upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of or in connection with the granting of Options or the
purchase or issue of Shares thereunder, no further Options may be granted and
outstanding Options may not be exercised in whole or in part unless and until
such listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Board of
Directors.  The Board of Directors shall have the authority to cause the Company
at its expense to take any action related to the Plan which may be required in
connection with such listing, registration, qualification, consent, or
approval.  The Board of Directors may require that any person exercising an
Option under the Plan shall make such representations and agreements and furnish
such information as it deems appropriate to assure compliance with the foregoing
or any other applicable legal requirement.
 
 
 
7

--------------------------------------------------------------------------------

 

 
14. Acceptance of Stock Grants And Stock-Based Awards And Issue Of Shares.


A Stock Grant or Stock-Based Award (or any part or installment thereof) shall be
accepted by executing the applicable Agreement and delivering it to the Company
or its designee, together with provision for payment of the full purchase price,
if any, in accordance with this Paragraph for the Shares as to which such Stock
Grant or Stock-Based Award is being accepted, and upon compliance with any other
conditions set forth in the applicable Agreement.  Payment of the purchase price
for the Shares as to which such Stock Grant or Stock-Based Award is being
accepted shall be made (a) in United States dollars in cash or by check, or (b)
at the discretion of the Administrator, through delivery of shares of Common
Stock having a Fair Market Value equal as of the date of acceptance of the Stock
Grant or Stock-Based Award to the purchase price of the Stock Grant or
Stock-Based Award, or (c) at the discretion of the Administrator, by delivery of
the grantee’s personal note, for full or partial recourse as determined by the
Administrator, bearing interest payable not less than annually at less than 100%
of the applicable Federal rate, as defined in Section 1274(d) of the Code, or
(d) at the discretion of the Administrator, by any combination of (a), (b) and
(c) above.


The Company shall then, if required pursuant to the applicable Agreement,
reasonably promptly deliver the Shares as to which such Stock Grant or
Stock-Based Award was accepted to the Participant (or to the Participant’s
Survivors, as the case may be), subject to any escrow provisions set forth in
the applicable Agreement.  In determining what constitutes “reasonably
promptly,” it is expressly understood that the issuance and delivery of the
Shares may be delayed by the Company in order to comply with any law or
regulation (including, without limitation, state securities or “blue sky” laws)
which requires the Company to take any action with respect to the Shares prior
to their issuance.


The Administrator may, in its discretion, amend any term or condition of an
outstanding Stock Grant, Stock-Based Award or applicable Agreement provided (i)
such term or condition as amended is permitted by the Plan, (ii) any such
amendment shall be made only with the consent of the Participant to whom the
Stock Grant or Stock-Based Award was made, if the amendment is adverse to the
Participant, and (iii) any such amendment shall only be made after the
Administrator determines whether such amendment would cause any adverse tax
consequences to the Participant including, but not limited to, pursuant to
Section 409A of the Code.


15. Rights As A Shareholder.  No Participant to whom a Stock Right has been
granted shall have rights as a shareholder with respect to any Shares covered by
such Stock Right, except after due exercise of the Option or acceptance of the
Stock Grant or as set forth in any Agreement and tender of the full purchase
price, if any, for the Shares being purchased pursuant to such exercise or
acceptance and registration of the Shares in the Company’s share register in the
name of the Participant.


16. Assignability and Transferability.  By its terms, a Cash Award or Stock
Right granted to a Participant under the Plan shall not be transferable by the
Participant other than by will or the laws of descent and distribution of the
state wherein the Participant is domiciled at the time of his or her death.  The
designation of a beneficiary of a Cash Award or Stock Right by a Participant,
with the prior approval of the Administrator and in such form as the
Administrator shall prescribe, shall not be deemed a transfer prohibited by this
Paragraph.  Except as provided above, a Cash Award or Stock Right shall only be
exercisable or may only be accepted, during the Participant’s lifetime, only by
such Participant (or by his or legal representative) and shall not be assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment or similar process.  Any
attempted transfer, assignment, pledge, hypothecation or other disposition of
any Cash Award or Stock Right or of any rights granted thereunder contrary to
the provisions of this Plan, or the levy of any attachment or similar process
upon a Cash Award or Stock Right, shall be null and void.


17. Effect Of Termination On Options.  Except as otherwise provided in a
Participant’s Option Agreement, in the event of a Termination (whether as an
employee, director or consultant) with the Company or an Affiliate for any
reason (including but not limited to, voluntary or involuntary Termination or
Termination resulting from the death or Disability of the Participant), all
unvested Options shall be immediately forfeited.  Except as otherwise provided
in a Participant’s Option Agreement, in the event of a Termination (whether as
an employee, director or consultant) with the Company or an Affiliate before the
Participant has exercised a vested Option, the following rules apply:


a. Termination Other Than “For Cause” Or Death Or Disability.  Except as
otherwise provided herein, in the case of the Termination of a Participant,
Options which are vested but unexercised as of the date of Termination may only
be exercised at any time prior to the earlier of (i) the Expiration Date or (ii)
thirty (30) days following the date of Termination.


In no event may an Option intended to be an ISO, be exercised later than three
months after the Participant’s Termination.


A Participant to whom an Option has been granted under the Plan who is absent
from work with the Company or with an Affiliate because of temporary disability
(any disability other than a permanent and total Disability as defined in
Paragraph 1 hereof), or who is on leave of absence for any purpose, shall not,
during the period of any such absence, be deemed, by virtue of such absence
alone, to have Terminated such Participant’s employment, director status or
consultancy with the Company or with an Affiliate, except as the Administrator
may otherwise expressly provide; provided however that for ISOs any leave of
absence granted by the Administrator of greater than ninety days unless pursuant
to a contract or statute that guarantees the right to reemployment shall cause
such ISO to become a Non-Qualified Option.


Except as required by law or as set forth in a Participant’s Agreement, Options
granted under the Plan shall not be affected by any change of a Participant’s
status within or among the Company and any Affiliates, so long as the
Participant continues to be an employee, director or consultant of the Company
or any Affiliate.
 
 
 
 
8

--------------------------------------------------------------------------------

 

 
b. Termination “For Cause”.  In the case of a Participant who is discharged for
cause, as determined in the sole discretion of the Administrator, all
outstanding and unexercised Options as of the time the Participant is notified
his or her service is Terminated “for cause” shall be forfeited immediately.


c. Termination Due To Disability.  In the event that the Participant becomes
disabled, as defined in Section 22(e)(3) of the Code, Options which are vested
but unexercised as of the date of Termination due to Disability may only be
exercised at any time prior to the earlier of (i) the Expiration Date or (ii)
ninety (90) days following the date of Termination due to Disability,
notwithstanding that the Participant might have been able to exercise the Option
as to some or all of the Shares on a later date if the Participant had not
become Disabled and had continued to be an employee, director or
consultant.  The Administrator shall make the determination both of whether
Disability has occurred and the date of its occurrence (unless a procedure for
such determination is set forth in another agreement between the Company and
such Participant, in which case such procedure shall be used for such
determination).  If requested, the Participant shall be examined by a physician
selected or approved by the Administrator, the cost of which examination shall
be paid for by the Company.


d. Effect On Options Of Death While An Employee, Director Or Consultant.  In the
case of a Participant who dies during his or her service and prior to the
Expiration Date, or if the Participant’s services is terminated for any reason
other than For Cause and the Participant dies following his or her Termination
but prior to the earlier of the Expiration Date or the expiration of the period
determined under Paragraphs 17(a) and 17(c) (as applicable to the Participant),
this Option may be exercised to the extent of the number of Common Shares with
respect to which the Participant could have exercised it on the date of his or
death by the Participant’s estate, personal representative or beneficiary who
acquired the right to exercise this Option by bequest or inheritance or by
reason of the Participant’s death, at any time prior to the earlier of (i) the
Expiration Date, or (ii) one (1) year after the date of the Participant’s
death.  Any part of the Option that was not exercisable immediately before the
Participant’s Termination shall terminate at that time.


18. Effect Of Termination On Unaccepted Stock Grants and Stock-Based Awards.
 
In the event of Termination (whether as an employee, director or consultant)
with the Company or an Affiliate for any reason before the Participant has
accepted a Stock Grant or Stock-Based Award, such offer shall terminate.
 
For purposes of this Paragraph 18 and Paragraph 19 below, a Participant to whom
a Stock Grant or Stock-Based Award has been offered and accepted under the Plan
who is absent from work with the Company or with an Affiliate because of
temporary disability (any disability other than a permanent and total Disability
as defined in Paragraph 1 hereof), or who is on leave of absence for any
purpose, shall not, during the period of any such absence, be deemed, by virtue
of such absence alone, to have terminated such Participant’s employment,
director status or consultancy with the Company or with an Affiliate, except as
the Administrator may otherwise expressly provide.
 
In addition, for purposes of this Paragraph 18 and Paragraph 19 below, any
change of employment or other service within or among the Company and any
Affiliates shall not be treated as a Termination of employment, director status
or consultancy so long as the Participant continues to be an employee, director
or consultant of the Company or any Affiliate.


19. Effect Of Termination On Stock Grants.


 
a. Termination Other Than “For Cause” Or Death Or Disability.  Except as
otherwise provided in a Participant’s Agreement, in the event of a Termination
(whether as an employee, director or consultant), other than Termination “for
cause,” Disability, or death for which events there are special rules in
Paragraphs 19(b), 19(c) and 19(d) respectively, before all Company rights of
repurchase shall have lapsed, then the Company shall have the right to
repurchase that number of Shares subject to a Stock Grant as to which the
Company  repurchase rights have not lapsed.
 


 
b. Termination “For Cause”.  Except as otherwise provided in a Participant’s
Agreement, if the Participant’s service (whether as an employee, director or
consultant) with the Company or an Affiliate is Terminated “for cause” all
Shares subject to any Stock Grant shall be immediately subject to repurchase by
the Company at the purchase price, if any, thereof.


 
c. Termination Due To Disability.  Except as otherwise provided in a
Participant’s Agreement, the following rules apply if a Participant ceases to be
an employee, director or consultant of the Company or of an Affiliate by reason
of Disability: to the extent the Company’s rights of repurchase have not lapsed
on the date of Disability, they shall be exercisable; provided, however, that in
the event such rights of repurchase lapse periodically over time, such rights
shall lapse to the extent of a pro rata portion of the Shares subject to such
Stock Grant through the date of Disability as would have lapsed had the
Participant not become Disabled. The proration shall be based upon the number of
days accrued prior to the date of Disability.  The Administrator shall make the
determination both of whether Disability has occurred and the date of its
occurrence (unless a procedure for such determination is set forth in another
agreement between the Company and such Participant, in which case such procedure
shall be used for such determination).  If requested, the Participant shall be
examined by a physician selected or approved by the Administrator, the cost of
which examination shall be paid for by the Company.
 
d. Effect On Stock Grants Of Death While An Employee, Director Or
Consultant.  Except as otherwise provided in a Participant’s Agreement, the
following rules apply in the event of the death of a Participant while the
Participant is an employee, director or consultant of the Company or of an
Affiliate:  to the extent the Company’s  rights of repurchase have not lapsed on
the date of death, they shall be exercisable; provided, however, that in the
event such rights of repurchase lapse periodically over time, such rights shall
lapse to the extent of a pro rata portion of the Shares subject to such Stock
Grant through the date of death as would have lapsed had the Participant not
died.  The proration shall be based upon the number of days accrued prior to the
Participant’s death.


 


 
9

--------------------------------------------------------------------------------

 


20. Purchase For Investment.  Unless the offering and sale of the Shares to be
issued upon the particular exercise or acceptance of a Stock Right shall have
been effectively registered under the Securities Act of 1933, as now in force or
hereafter amended (the “1933 Act”), the Company shall be under no obligation to
issue the Shares covered by such exercise unless and until the following
conditions have been fulfilled:


a. The person(s) who exercise(s) or accept(s) such Stock Right shall warrant to
the Company, prior to the receipt of such Shares, that such person(s) are
acquiring such Shares for their own respective accounts, for investment, and not
with a view to, or for sale in connection with, the distribution of any such
Shares, in which event the person(s) acquiring such Shares shall be bound by the
provisions of the following legend which shall be endorsed upon the
certificate(s) evidencing their Shares issued pursuant to such exercise or such
grant:


“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws.”


b. At the discretion of the Administrator, the Company shall have received an
opinion of its counsel that the Shares may be issued upon such particular
exercise or acceptance in compliance with the 1933 Act without registration
thereunder.


 
21. Dissolution Or Liquidation Of The Company.  Upon the dissolution or
liquidation of the Company, all Options granted under this Plan which as of such
date shall not have been exercised and all Stock Grants and Stock-Based Awards
which have not been accepted will terminate and become null and void; provided,
however, that if the rights of a Participant or a Participant’s Survivors have
not otherwise terminated and expired, the Participant or the Participant’s
Survivors will have the right immediately prior to such dissolution or
liquidation to exercise or accept any Stock Right to the extent that the Stock
Right is exercisable or subject to acceptance as of the date immediately prior
to such dissolution or liquidation.  Upon the dissolution or liquidation of the
Company, any outstanding Cash Awards or Stock-Based Awards shall immediately
terminate unless otherwise determined by the Administrator or specifically
provided in the applicable Agreement.


22. Adjustments.  Upon the occurrence of any of the following events, a
Participant’s rights with respect to any Stock Right granted to him or her
hereunder shall be adjusted as hereinafter provided, unless otherwise
specifically provided in a Participant’s Agreement:
 
A.  Stock Dividends and Stock Splits.  If (i) the shares of Common Stock shall
be subdivided or combined into a greater or smaller number of shares or if the
Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, or (ii) additional shares or new or different shares
or other securities of the Company or other non-cash assets are distributed with
respect to such shares of Common Stock, the number of shares of Common Stock
deliverable upon the exercise of an Option or acceptance of a Stock Grant shall
be appropriately increased or decreased proportionately, and appropriate
adjustments shall be made including, in the purchase price per share, to reflect
such events.  The number of Shares subject to the limitations in Paragraphs 4
and 5 shall also be proportionately adjusted upon the occurrence of such events.
 


 
B.  Corporate Transactions. If the Company is to be consolidated with or
acquired by another entity in a merger, sale of all or substantially all of the
Company’s assets other than a transaction to merely change the state of
incorporation (a “Corporate Transaction”), the Administrator or the board of
directors of any entity assuming the obligations of the Company hereunder (the
“Successor Board”), shall, as to outstanding Options, either (i) make
appropriate provision for the continuation of such Options by substituting on an
equitable basis for the Shares then subject to such Options either the
consideration payable with respect to the outstanding shares of Common Stock in
connection with the Corporate Transaction or securities of any successor or
acquiring entity; or (ii) upon written notice to the Participants, provide that
all Options must be exercised (either to the extent then exercisable or, at the
discretion of the Administrator, or, upon a change of control of the Company,
all Options being made fully exercisable for purposes of this Subparagraph),
within a specified number of days of the date of such notice, at the end of
which period the Options shall terminate; or (iii) terminate all Options in
exchange for a cash payment equal to the excess of the Fair Market Value of the
Shares subject to such Options (either to the extent then exercisable or, at the
discretion of the Administrator, all Options being made fully exercisable for
purposes of this Subparagraph) over the exercise price thereof.
 


 
10

--------------------------------------------------------------------------------

 
 
With respect to outstanding Stock Grants, the Administrator or the Successor
Board, shall either (i) make appropriate provisions for the continuation of such
Stock Grants by substituting on an equitable basis for the Shares then subject
to such Stock Grants either the consideration payable with respect to the
outstanding Shares of Common Stock in connection with the Corporate Transaction
or securities of any successor or acquiring entity; or (ii) upon written notice
to the Participants, provide that all Stock Grants must be accepted (to the
extent then subject to acceptance) within a specified number of days of the date
of such notice, at the end of which period the offer of the Stock Grants shall
terminate; or (iii) terminate all Stock Grants in exchange for a cash payment
equal to the excess of the Fair Market Value of the Shares subject to such Stock
Grants over the purchase price thereof, if any. In addition, in the event of a
Corporate Transaction, the Administrator may waive any or all Company repurchase
rights with respect to outstanding Stock Grants.
 
C.  Recapitalization Or Reorganization.  In the event of a recapitalization or
reorganization of the Company other than a Corporate Transaction pursuant to
which securities of the Company or of another corporation are issued with
respect to the outstanding shares of Common Stock, a Participant upon exercising
an Option or accepting a Stock Grant after the recapitalization or
reorganization shall be entitled to receive for the purchase price paid upon
such exercise or acceptance the number of replacement securities which would
have been received if such Option had been exercised or Stock Grant accepted
prior to such recapitalization or reorganization.
 
D.  Adjustments To Cash Awards And Stock-Based Awards. Upon the happening of any
of the events described in Subparagraphs A, B or C above, any outstanding Cash
Award and Stock-Based Award shall be appropriately adjusted to reflect the
events described in such Subparagraphs. The Administrator or the Successor Board
shall determine the specific adjustments to be made under this Paragraph 22 and,
subject to Paragraph 4, its determination shall be conclusive.
 
E.  Modification Of Options. Notwithstanding the foregoing, any adjustments made
pursuant to Subparagraph A, B or C above with respect to Options shall be made
only after the Administrator determines whether such adjustments would
constitute a “modification” of any ISO (as that term is defined in Section
424(h) of the Code) or would cause any adverse tax consequences for the holders
of such Options, including, but not limited to, pursuant to Section 409A of the
Code.  If the Administrator determines that such adjustments made with respect
to Options would constitute a modification or other adverse tax consequence, it
may refrain from making such adjustments, unless the holder of an Option
specifically agrees in writing that such adjustment be made and such writing
indicates that the holder has full knowledge of the consequences of such
“modification” on his or her income tax treatment with respect to the
Option.  This paragraph shall not apply to the acceleration of the vesting of
any ISO that would cause any portion of the ISO to violate the annual vesting
limitation contained in Section 422(d) of the Code, as described in Paragraph
8(B)(d).


23. Issuance Of Securities.  Except as expressly provided herein, no issuance by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares subject to Stock
Rights.  Except as expressly provided herein, no adjustments shall be made for
dividends paid in cash or in property (including without limitation, securities)
of the Company prior to any issuance of Shares pursuant to a Stock Right.
 
24. Fractional Shares.  No fractional shares shall be issued under the Plan and
the person exercising a Stock Right shall receive from the Company cash in lieu
of such fractional shares equal to the Fair Market Value thereof.
 
25. Conversion Of ISOs Into Non-Qualified Options; Termination of ISOs.  The
Administrator, at the written request of any Participant, may in its discretion
take such actions as may be necessary to convert such Participant’s ISOs (or any
portions thereof) that have not been exercised on the date of conversion into
Non-Qualified Options at any time prior to the expiration of such ISOs,
regardless of whether the Participant is an employee of the Company or an
Affiliate at the time of such conversion.  At the time of such conversion, the
Administrator (with the consent of the Participant) may impose such conditions
on the exercise of the resulting Non-Qualified Options as the Administrator in
its discretion may determine, provided that such conditions shall not be
inconsistent with this Plan.  Nothing in the Plan shall be deemed to give any
Participant the right to have such Participant’s ISOs converted into
Non-Qualified Options, and no such conversion shall occur until and unless the
Administrator takes appropriate action.  The Administrator, with the consent of
the Participant, may also terminate any portion of any ISO that has not been
exercised at the time of such conversion.


26. Withholding.  In the event that any federal, state, or local income taxes,
employment taxes, Federal Insurance Contributions Act (“F.I.C.A.”) withholdings
or other amounts are required by applicable law or governmental regulation to be
withheld from the Participant’s salary, wages or other remuneration in
connection with the exercise or acceptance of a Cash Award or Stock Right or in
connection with a Disqualifying Disposition (as defined in Paragraph 27) or upon
the lapsing of any right of repurchase, the Company may withhold from the
Participant’s compensation, if any, or may require that the Participant advance
in cash to the Company, or to any Affiliate of the Company which employs or
employed the Participant, the statutory minimum amount of such withholdings
unless a different withholding arrangement, including the use of shares of the
Company’s Common Stock is authorized by the Administrator (and permitted by
law).  For purposes hereof, the Fair Market Value of the shares withheld for
purposes of payroll withholding shall be determined in the manner provided in
Paragraph 1 above, as of the most recent practicable date prior to the date of
exercise.  If the Fair Market Value of the shares withheld is less than the
amount of payroll withholdings required, the Participant may be required to
advance the difference in cash to the Company or the Affiliate employer.  The
Administrator in its discretion may condition the exercise of an Option for less
than the then Fair Market Value on the Participant’s payment of such additional
withholding.


27. Notice To Company Of Disqualifying Disposition.  Each Employee who receives
an ISO must agree to notify the Company in writing immediately after the
Employee makes a Disqualifying Disposition of any shares acquired pursuant to
the exercise of an ISO.  A Disqualifying Disposition is defined in Section
424(c) of the Code and includes any disposition (including any sale or gift) of
such shares before the later of (a) two years after the date the Employee was
granted the ISO, or (b) one year after the date the Employee acquired Shares by
exercising the ISO, except as otherwise provided in Section 424(c) of the
Code.  If the Employee has died before such stock is sold, these holding period
requirements do not apply and no Disqualifying Disposition can occur thereafter.
 
28. Interpretation and Amendments.  The Administrator may make such rules and
regulations and establish such procedures for the administration of the Plan as
it deems ap­propriate.  In the event of any dispute or disagreements as to the
interpretation of this Plan or of any rule, regulation, or procedure, or as to
any question, right or obligation arising from or related to the Plan, the
decision of the Administrator shall be final and binding upon all persons.  The
Board of Directors may amend this Plan as it shall deem advisable.  The Plan may
also be amended by the Administrator, including, without limitation, to the
extent necessary to qualify any or all outstanding Stock Rights granted under
the Plan or Stock Rights to be granted under the Plan for favorable federal
income tax treatment (including deferral of taxation upon exercise) as may be
afforded incentive stock options under Section 422 of the Code, and to the
extent necessary to qualify the shares issuable upon exercise or acceptance of
any outstanding Stock Rights granted, or Stock Rights to be granted, under the
Plan for listing on any national securities exchange or quotation in any
national automated quotation system of securities dealers.  Any amendment
approved by the Administrator which the Administrator determines is of a scope
that requires shareholder approval shall be subject to obtaining such
shareholder approval.  Any modification or amendment of the Plan shall not,
without the consent of a Participant, adversely affect his or her rights under a
Cash Award or Stock Right previously granted to him or her.  With the consent of
the Participant affected, the Administrator may amend outstanding Agreements in
a manner which may be adverse to the Participant but which is not inconsistent
with the Plan.  In the discretion of the Administrator, outstanding Agreements
may be amended by the Administrator in a manner which is not adverse to the
Participant.  Notwithstanding the foregoing, the Administrator shall not allow
either (a) the cancellation of outstanding Options or Stock Appreciation Rights
and the grant in substitution therefore of new Stock Rights having a lower
exercise price or (b) the amendment of outstanding Options or Stock Appreciation
Rights to reduce the exercise price thereof without shareholder approval.
 
 
 
 
 
11

--------------------------------------------------------------------------------

 

 
 
29. Indemnification and Exculpation.


 
a. Each person who is or shall have been a member of the Board of Directors or
who shall act as Administrator shall be indemnified and held harmless by the
Company against and from any and all loss, cost, liability, or expense that may
be imposed upon or reasonably incurred by him in connection with or resulting
from any claim, action, suit, or proceeding to which he may be or become a party
or in which he may be or become involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him in settlement thereof (with the Company’s written approval) or paid by him
in satisfaction of a judgment in any such action, suit, or proceeding, except a
judgment in favor of the Company based upon a finding of his or her lack of good
faith; subject, however, to the condition that upon the institution of any
claim, action, suit, or proceeding against him or her, he or she shall in
writing give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf.  The foregoing right of indemnification shall not be exclusive
of any other right to which such person may be entitled as a matter of law or
otherwise, or any power that the Company may have to indemnify him or her or
hold him or her harmless.
 
b. Each member of the Board of Directors, and each officer and employee of the
Company shall be fully justified in relying or acting in good faith upon any
information furnished in connection with the administration of the Plan by any
appropriate person or persons other than himself or herself.  In no event shall
any person who is or shall have been a member of the Board of Directors, or an
officer or employee of the Company be held liable for any determination made or
other action taken or any omission to act in reliance upon any such information,
or for any action (including the furnishing of information) taken or any failure
to act, if in good faith.
 
30. Notices.  All notices under the Plan shall be in writing, and if to the
Company, shall be delivered to the President of the Company or mailed to its
principal office, addressed to the attention of the President; and if to the
Participant, shall be delivered personally or mailed to the Participant at the
address appearing in the payroll records of the Company.  Such addresses may be
changed at any time by written notice to the other party.
 
31. Employment or Other Relationship.  Nothing in this Plan or any Agreement
shall be deemed to prevent the Company or an Affiliate from terminating the
employment, consultancy or director status of a Participant, not to prevent a
Participant from terminating his or her own employment, consultancy or director
status or to give any Participant a right to be retained in employment or other
service by the Company or any Affiliate for any period of time.
 
32. Governing Law.  This Plan shall be construed and enforced in accordance with
the laws of the State of Nevada, without giving effect to the principles
regarding the conflict of laws.



12